Citation Nr: 0313440	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  97-17 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania

THE ISSUES

1.  Propriety of a 10 percent evaluation assigned for an 
initial grant of service connection for a chronic psychiatric 
disability (then diagnosed as major depression) for the 
period from December 14, 1994 to September 1, 1998.

2.  Propriety of a 70 percent evaluation assigned for a 
chronic psychiatric disability (currently diagnosed as post-
traumatic stress disorder (PTSD)) for the period from 
September 2, 1998 to the present.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh


INTRODUCTION

The veteran served on active duty from July 1990 to February 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office of the Department 
of Veterans Affairs (VA) which, inter alia, granted the 
veteran service connection and a 10 percent evaluation for a 
chronic psychiatric disability, initially characterized as 
major depression, effective on December 14, 1994.  We note 
that this case is based on an appeal of an initial grant of 
service connection.  Consideration must therefore be given 
regarding whether the case warrants the assignment of 
separate ratings for the veteran's service-connected 
psychiatric disability for separate periods of time, from 
December 14, 1994, to the present, based on the facts found, 
a practice known as "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In the course of the appeal the claims file was transferred 
to the custody of the Newark, New Jersey, VA Regional Office 
(RO) which is now the agency of original jurisdiction.  In 
January 1998 the Board remanded the case to the RO for 
additional evidentiary and procedural development including 
scheduling the veteran for medical examinations to assess the 
severity of her service-connected disabilities.  In a July 
2000 rating decision the RO recharacterized the veteran's 
service-connected psychiatric disability, changing its 
diagnosis from major depression to PTSD and assigning it an 
increased evaluation, from 10 percent to 70 percent, 
effective on September 2, 1998.  In addition to this, she was 
granted a total rating for individual unemployability due to 
service-connected disabilities, effective on September 2, 
1998.  (Her other service-connected disabilities are post-
operative residuals of bladder perforation with stress 
incontinence and urinary tract infection, currently rated 40 
percent disabling, and endometriosis, lysis of adhesions and 
salpingitis, currently rated 30 percent disabling.)  

Following the above developments the case was returned to the 
Board in December 2002 and the veteran now continues her 
appeal.  The issues now before the Board is the propriety of 
the 10 percent evaluation assigned for her psychiatric 
disability for the period from December 14, 1994 to September 
1, 1998 and the propriety of the 70 percent evaluation 
assigned for her psychiatric disability for the period from 
September 2, 1998 to the present.

We note that the transcript of the veteran's August 1997 
hearing before the undersigned Veterans Law Judge sitting at 
the RO indicates that she is also claiming entitlement to a 
temporary total rating pursuant to 38 C.F.R. § 4.29 for an 
unspecified period of hospitalization for treatment of her 
service-connected disabilities.  As this issue has not been 
adjudicated, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  For the period from December 14, 1994 to April 16, 1995, 
the veteran's service-connected psychiatric disability, 
diagnosed as major depression, was manifested by psychiatric 
symptomatology which was productive of mild social and 
industrial impairment.

2.  For the period from April 17, 1995 to September 1, 1998, 
the veteran's service-connected psychiatric disability, 
diagnosed as major depression, was manifested by psychiatric 
symptomatology which rendered her demonstrably unable to 
obtain or retain employment.

3.  For the period from September 2, 1998 to the present, the 
veteran's service-connected psychiatric disability, diagnosed 
as PTSD, was manifested by psychiatric symptomatology which 
rendered her demonstrably unable to obtain or retain 
employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of the 10 
percent evaluation assigned for an initial grant of service 
connection for major depression without psychotic features 
for the period from December 14, 1994 to April 16, 1995, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.132, Diagnostic Code 9405 (1996).

2.  The criteria for a 100 percent evaluation for major 
depression without psychotic features for the period from 
April 17, 1995 to September 1, 1998, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9405 (1996); Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

2.  The criteria for a 100 percent evaluation for PTSD for 
the period from September 2, 1998 to the present have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.132, Diagnostic Code 9411 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), now requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that VA has provided the veteran with express notice 
of the provisions of the VCAA in correspondence dated in 
March 2003, in which it provided the veteran with an 
explanation of how VA would assist her in obtaining necessary 
information and evidence.  The veteran has been made aware of 
the information and evidence necessary to substantiate her 
claims and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist her in obtaining 
evidence necessary to substantiate her claims during the 
course of the remand which occurred during this appeal.  She 
has also been provided with VA examinations which address the 
rating issue on appeal.  Finally, she has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate her 
claims, and she has been notified of VA's efforts to assist 
her. (See Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating the claims.  For these reasons, 
further development is not necessary to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board are as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Pertinent Laws & Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2002).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2002).

As previously stated, we must consider whether the veteran's 
service-connected psychiatric disability warrants the 
assignment of separate "staged" ratings for separate 
periods of time, from its initial effective date of December 
14, 1994, to the present, based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In addition to 
this, we must also consider the applicability of pertinent 
changes in the rating schedule for psychiatric disorders 
which occurred in the course of this appeal.  Specifically, 
the veteran's service-connected psychiatric disorder had been 
originally evaluated under criteria contained in 38 C.F.R. § 
4.132 (1996).  However, in the course of this appeal, the 
aforementioned rating schedule was changed on November 7, 
1996, and was redesignated as 38 C.F.R. § 4.130 (1997).  
Therefore, we must consider the applicability of the 
provisions of both the old and the new ratings schedule for 
evaluating the veteran's psychiatric disability and rate it 
using the version of the regulations which are most favorable 
to the veteran's claim for a rating increase, whether they be 
from the old ratings schedule or from the newly promulgated 
one.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  This 
is with the caveat that if it turns out that the new version 
of the regulation confers the greater benefit, the award 
cannot be made effective prior to the date on which the new 
regulation was implemented.  See DeSousa v. Gober, 10 Vet. 
App. 461 (1997); Green v. Brown, 10 Vet. App. 111, 116-119 
(1997); VAOPGCPREC 3-2000.  

We note that although the characterization of the veteran's 
psychiatric disorder was changed from major depression (non-
psychotic) to PTSD during the course of this appeal, both 
diagnoses are rated under the same criteria contained in the 
two versions of the rating schedule.  Prior to the changes in 
the regulations of November 7, 1996, the diagnosis of major 
depression (non-psychotic) was rated under Diagnostic Code 
9405 and PTSD was rated under Diagnostic Code 9411 in the 
schedule for psychoneurotic disorders contained in 38 C.F.R. 
§ 4.132.  After November 7, 1996, major depressive disorder 
was rated under Diagnostic Code 9434 and PTSD was rated under 
Diagnostic Code 9411 in the schedule for psychoneurotic 
disorders contained in 38 C.F.R. § 4.130.  

Prior to November 7, 1996, the schedule for rating non-
psychotic psychoneurotic disorders contained in 38 C.F.R. 
§ 4.132 provided for a noncompensable evaluation when the 
psychiatric disability is manifested by neurotic symptoms 
which may somewhat adversely affect relationships with others 
but which do not cause impairment of working ability.  
Assignment of a 10 percent evaluation is warranted when the 
psychiatric disability is manifested by symptoms which are 
less than the criteria for a 30 percent evaluation, with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  A 30 percent 
evaluation is warranted when the psychiatric disability is 
manifested by symptoms which produce definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, and when psychoneurotic symptoms 
result in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and invited the 
Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision. 38 U.S.C.A. § 
7104(d)(1). 

In a precedent opinion, the General Counsel of VA concluded 
that "definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  O.G.C. Prec. 9-93 
(Nov. 9, 1993).  

A 50 percent evaluation requires that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired by the service-connected 
psychiatric disorder, and that reliability, flexibility, and 
efficiency levels be so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent evaluation requires that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that psychoneurotic 
symptoms be of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating requires that the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community.  
Totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132

After November 7, 1996, the regulations for rating 
psychiatric disorders were revised.  Under the new criteria, 
assignment of a noncompensable evaluation is warranted when a 
mental condition has been formally diagnosed, but its 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  Assignment of a 10 percent evaluation is 
warranted when there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  Assignment of a 30 percent 
evaluation is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Assignment of a 50 percent 
evaluation is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Assignment of a 70 percent evaluation is 
warranted when there is occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Assignment of a 100 
percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  
38 C.F.R. § 4.130

 Factual Background

The veteran's service medical records show that she underwent 
extensive treatment, including surgery, for chronic 
genitourinary and gynecological problems related to bladder 
perforation, stress incontinence, recurring urinary tract 
infection, endometriosis of her uterus and salpingitis.  
There is also evidence indicating that she had been sexually 
assaulted on two separate occasions during her period of 
military service.

For the period from December 14, 1994 to September 1, 1998, 
the claims file contains the following evidence:

A VA report shows that the veteran was psychiatrically 
hospitalized from November 1 - 8, 1994 for treatment of major 
depression without melancholia or psychotic features.  She 
was admitted with feelings of depression and reported that 
she had crying spells and felt overwhelmed by the symptoms 
relating to her gynecological disabilities.  Mental status 
examination on admission corroborated these complaints 
although the treating psychiatrist noted that on the second 
day of the veteran's hospitalization she was considerably 
more composed and was able to improve in the supportive 
milieu of inpatient treatment.  She was prescribed 
psychotropic medication and discharged.  The treating 
psychiatrist assessed her Global Assessment of Functioning 
(GAF) score to be 90 in the last 12 months and 85 at the time 
of her hospital discharge.  According to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV) of the American 
Psychiatric Association, a GAF score of 85 - 90 indicates 
absent or minimal symptoms (e.g., mild anxiety before an 
examination), good functioning in all areas and intact social 
effectiveness.  She was considered to be employable at the 
time of her release from the hospital and was planning to 
return to work as a cashier and stocker at a department 
store.

The veteran was psychiatrically hospitalized at a VA facility 
from April 17 - May 17, 1995.  She was admitted with the 
complaint that she felt she had no control over her life and 
body.  Mental status examination shows she was alert and 
oriented times three and appeared calm and cooperative with 
good grooming.  She was pleasant and personable with the 
examiner and engaged easily in conversation but appeared 
superficial.  Her speech was goal-directed, normal paced and 
quite articulate.  Her intellect seemed to be above average.  
Her mood ranged from normal to irritable with a labile 
affect.  She was not delusional, hallucinatory or suffering 
from homicidal or suicidal ideation.  She had no cognitive 
deficits and she displayed good insight and fair judgment.  
MMPI testing shows that she had a valid profile which 
presented with indicators of marked depression, anxiety, 
tension and irritability with highly variable emotions which 
included feelings of guilt, inferiority and hopelessness and 
alienation from others.  She viewed the world as being 
untrustworthy, rejecting and hostile to the point of being 
dangerous and she responded with protective withdrawal and 
isolation of her true self.  Her main defense was to strike 
out at others when angry and she was deemed likely to become 
susceptible to disorganization when under stress.  Her 
personality organization was somewhat immature and she was 
likely to find it difficult to establish and maintain deep 
and meaningful interpersonal relationships.  He treatment 
regiment during the course of her hospitalization involved 
psychotropic medication therapy.  The treating psychiatrist 
noted that the veteran was not employable at this time.

The report of a July 1, 1995 VA psychiatric evaluation shows 
that the veteran complained of insomnia and of feeling 
depressed approximately 50 percent of the time with 
irritability and crying spells.  She expressed feelings of 
anhedonia and of having low energy and decreased 
concentration ability.  Her appetite was described as being 
good.  On mental status examination she was alert and 
oriented and was well-dressed and well-groomed.  She denied 
having any hallucinations or suicidal or homicidal ideation 
and there was no evidence of delusional behavior.  Her 
thoughts were clear and logical and she was able to make and 
maintain eye contact.  Her attention and concentration were 
characterized as being within normal limits.  She displayed 
retarded psychomotor activity and her speech was soft and 
slow.  Her affect was sad and her mood was depressed.   She 
was deemed competent to handle her own funds.  The diagnosis 
was major depression, recurrent.

VA psychiatric examination on March 28, 1996 shows that the 
veteran reported that she received weekly therapy sessions 
for her psychiatric problems.  Her psychotropic medications 
included antidepressants and anti-anxiety drugs.  Diagnoses 
which had been established in the past included major 
depression and PTSD.  She reported that she experienced 
ongoing panic attacks that occurred regularly, along with 
insomnia and recurrent flashbacks to traumatic memories of 
invasive medical procedures to treat her gynecological 
problems during service.  She reported that after service 
whenever she attempted to work under pressured or stressful 
conditions she would experience overwhelming panic and memory 
flashbacks which adversely impacted upon her ability to work 
effectively.  

Mental status examination shows that the veteran was very 
clear and alert and spoke very well for herself but was also 
spontaneously tearful when recollecting memories of her 
military service, in which she indicated that she was 
mistreated by her superiors and was raped twice during active 
duty.  The examiner diagnosed her with major depression, non-
psychotic, with a secondary diagnosis of PTSD related to 
traumatic memories which occurred during active duty.  She 
was assigned a GAF score of 40 due to major impairment of 
mood and occupational functioning as a result of her trauma.  
According to DSM-IV, a GAF score of 40 indicates some 
impairment in reality testing or communication (e.g., speech 
is at time illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment or thinking, or mood (e.g., depressed 
individual avoids friends, neglects family, and is unable to 
work.)

The report of an August 26, 1997 VA clinical psychologist's 
consultation shows that the examining psychologist (a Ph.D. 
degree holder) reported that the veteran had been under his 
facility's care since August 1995 for therapy which focused 
on sexual trauma due to two rape incidents which occurred 
during service.  She suffered from what was characterized as 
great anxiety and significant depression.  The psychologist 
remarked that the veteran had great difficulty working with 
other people and that frequent interpersonal conflict has 
characterized her post-rape military career and also her 
post-military efforts at employment.  She continued to have 
significant problems with depression, anxiety, interpersonal 
relationships and trauma issues.  In the psychologist's 
judgment she was not currently employable in the competitive 
market.  At the time of this report she was unemployed.

The transcript of a hearing held at the RO before the 
undersigned traveling Veteran's Law Judge on August 27, 1997 
shows that the veteran testified, in pertinent part, that she 
experienced substantial weight gain due to her depression and 
that there was a concurrent decrease in her self esteem and 
also her ability to maintain her personal hygiene as she did 
not like to take showers because she wanted to avoid looking 
at herself.  She was not gainfully employed as she 
experienced weekly panic attacks and anxiety which adversely 
impacted upon her coping skills and abilities to interact 
effectively with others and thus prevented her from 
functioning in a work environment.  She indicated that she 
had been homeless four times previously and that she now 
lived in a small trailer that she was permitted to use by the 
trailer's owner in exchange for her services in folding 
laundry for the owner.  She reported that she lived alone and 
kept her contacts with society to a minimum although she 
would go out to do her own shopping.  She reported that she 
experienced recurring panic attacks, episodes of elevated 
anxiety and that her memory and concentration were impaired.  
She would often forget to purchase items that she intended to 
go out to buy and only realize her memory lapse after 
returning home.  She stated that she disliked being around 
crowds of people and that being in crowd sometimes brought on 
a panic attack.

VA outpatient treatment reports dated 1995 - 1997 show that 
the veteran received psychiatric counseling and therapy over 
the course of this period.

The report of a July 17, 1998 VA clinical psychologist's 
report shows that the veteran had been the victim of rape 
twice during active service and also had a history of 
invasive treatment for gynecological health problems.  Post-
service she lived a distressing and painful life.  She was 
often angry, argumentative and confrontational and she was 
untrusting and negativistic.  She slept poorly, experienced 
recurring nightmares relating to the rape incidents in 
service, and was usually tired, irritable and nearly always 
stressed.  She was frequently depressed and experienced 
intrusive thoughts on a daily basis.  Disassociation 
characterized much of her emotional life.  She binged on food 
when stressed and has experienced a weight gain of nearly 70 
pounds since the time she left service in 1994.  She 
continued to suffer from PTSD which the psychologist 
characterized as being severe.  Her sleep was disrupted by 
nightmares and she slept only about 4 hours per night, woke 
up tired and remained fatigued all during her waking day.  
She was depressed, irritable and had diminished concentration 
and impaired memory function.  Her GAF score was assessed as 
40.  The clinical psychologist (who held a Ph.D. degree) 
presented the following opinion:

"(The veteran) is not capable (of) establishing, 
much less sustaining, an effective or wholesome 
relationship with a man as a result of her 
traumas in the military.   Her relationships with 
women are also severely impaired.  She is unable 
to establish a nontumultuous friendship or 
working relationship with another woman.  With 
these severe problems (she) is clearly incapable 
of sustaining gainful employment.  Please note 
that this opinion is consistent with that of the 
attending (VA) psychiatrist (who treated the 
veteran as an inpatient in April - May 1995)."

Evidence from this time period includes the report of a 
September 2, 1998 VA psychiatric examination which shows that 
the veteran presented with symptoms of insomnia, traumatic 
memory flashbacks, panic attacks, labile mood and impaired 
memory.  She was unemployed and spent most of her day 
sleeping without purpose or interest.  She did not socialize 
at all and was almost completely withdrawn and isolated.  On 
mental status examination she was cooperative and responsive 
to the examiner's questions and alert and oriented times 
three.  Her affect was depressed.  She was intermittently 
tearful when discussing her history of being a victim of 
multiple rapes.  She reported that she overdosed on her 
medications in the past but not with the intention of suicide 
but rather so that she could sleep for several days, stating 
that she "(did not) want to live or face things, but I'm not 
trying to kill myself."  She reported that she was 
considering taking another overdose.  She denied having any 
homicidal ideation, hearing auditory hallucinations or having 
psychotic symptoms.  She had good insight into her condition.  
The examining psychiatrist deemed her to be competent to 
manage her own funds and opined that she was unemployable.  
Although she could be diagnosed as having major depressive 
disorder the examiner stated that it was his preference to 
diagnose her with PTSD, chronic, severe, with a GAF score of 
40.  On December 2, 1998 the identical psychiatrist who 
conducted the aforementioned September 1998 VA examination 
presented a clarification in which he stated that it was his 
opinion that the veteran's account of being raped in service 
were credible and that her diagnosis of PTSD with concomitant 
major depression were related to her period of military 
service.  
Analysis

Applying the criteria of the old and the new psychiatric 
rating schedule to the above body of facts, we find that the 
older rating schedule confers the greater benefit upon the 
veteran in her claim for a higher evaluation due to 
psychiatric impairment.  We arrive at this conclusion based 
on our interpretation of the pertinent language of the 
schedule. Under the old code, 38 C.F.R. § 4.132 (pre-November 
7, 1996), Diagnostic Codes 9405 (major depression, non-
psychotic) and 9411 (PTSD) contained the important 
independent sentence which has the effect of permitting the 
assignment of a 100 percent rating when the evidence shows 
that the claimant is "(d)emonstrably unable to obtain or 
retain employment."  

In the present case the veteran was noted to have been unable 
to obtain employment during the time of her VA 
hospitalization from April 17 - May 17, 1995.  Although this 
report, in and of itself, does not definitively establish 
that she was unemployable for the entire period following 
this hospitalization, we find that the evidence that post-
dates the May 1995 hospital discharge ably demonstrates that 
the veteran's unemployable state is a continuous and ongoing 
facet of her psychiatric disability.  The July 1998 opinion 
of the VA clinical psychologist specifically concurred with 
the determination of the psychiatrist who treated the veteran 
in April - May 1995 that the veteran was incapable of 
obtaining or retaining gainful employment.  Furthermore, the 
clinical evidence and GAF scores of 40 for the period 
starting from her initial admission for hospitalization on 
April 17, 1995 to the present time all remain consistent with 
each other in presenting a portrait of a veteran who is so 
socially and industrially impaired by the symptoms produced 
by her psychiatric disability that she is unable to function 
with any degree of effectiveness in a work environment.  As 
her disability picture more closely approximates the criteria 
for a 100 percent scheduler rating under the old rating code, 
we find that she should be granted a 100 percent evaluation 
under 38 C.F.R. § 4.132, Diagnostic Codes 9405, 9411, 
effective on April 17, 1995.  See 38 C.F.R. § 4.7; Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Prior to April 17, 1995, however, we find that there is no 
evidence to support a finding that the veteran's service-
connected psychiatric disability is anything more than 10 
percent disabling under application of the old rating 
schedule then in effect.  The only evidence of record that 
shows her psychiatric status for the period between December 
14, 1994 and April 16, 1995 is the VA report showing her 
psychiatric hospitalization in November 1994 for treatment of 
major depression.  This report indicates that the veteran's 
condition had improved during her hospitalization and that 
although she was provided with psychotropic medication GAF 
score was assessed as 90 in the 12 months prior to 
hospitalization and 85 at the time of her hospital discharge.  
As previously discussed, a GAF score of 85 - 90 indicates 
absent or minimal symptoms (e.g., mild anxiety before an 
examination), good functioning in all areas and intact social 
effectiveness.  This conclusion is further supported by the 
veteran's stated intention at the time of her hospital 
discharge to return to work as a cashier and stocker at a 
department store and the fact that the treating physician 
found her to have been employable.  These aforementioned 
facts more closely approximate the criteria for a 10 percent 
evaluation under the old, pre-November 7, 1996 rating 
schedule as the veteran's need for a week of inpatient 
psychiatric care and psychotropic medication is contemplated 
in the code for mild social and industrial impairment due to 
emotional tension or anxiety.  They do not more closely 
approximate the criteria for a 30 percent evaluation as the 
veteran's major depression is not manifested by psychiatric 
symptoms which produce moderately large impairment of her 
ability to establish or maintain effective and wholesome 
relationships with people or moderately large industrial 
impairment due to reductions in her initiative, flexibility, 
efficiency, and reliability.  

In view of the foregoing discussion we find that to the 
extent that the veteran seeks a higher evaluation than 10 
percent for her service-connected psychiatric disability for 
the period from December 14, 1994 to April 16, 1995, her 
appeal must be denied.  However, for the period from April 
17, 1995 onwards her service-connected psychiatric disability 
warrants the assignment of a 100 percent evaluation under the 
criteria of the old rating schedule.

ORDER

The claim for a rating in excess of 10 percent for an initial 
allowance of service connection for a chronic psychiatric 
disability (then diagnosed as major depression) for the 
period from December 14, 1994 to April 16, 1995 is denied.

The claim for a rating in excess of 10 percent for a chronic 
psychiatric disability (then diagnosed as major depression) 
for the period from April 17, 1995 to September 1, 1998, is 
granted; a 100 percent schedular rating is assigned for this 
period.

The claim for a rating in excess of 70 percent for a chronic 
psychiatric disability (currently diagnosed as PTSD) for the 
period from September 2, 1998 to the present, is granted; a 
100 percent schedular rating is assigned for this period.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

